

114 HR 5939 IH: Giving Workers a Fair Shot Act
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5939IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Mr. Polis introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Financial Services, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require employers to provide pay stubs, codify the Executive order relating to Government
			 contracting, provide greater oversight of executive compensation and
			 restrictions on sales of stocks, clarify the definition of a supervisor,
			 and enhance penalties for violations of workforce safety and standards.
	
 1.Short titleThis Act may be cited as the Giving Workers a Fair Shot Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Employer Transparency
				Sec. 101. Pay stub provision requirement.
				Sec. 102. Enforcement.
				Sec. 103. Effective date.
				Title II—The Re-Empowerment of Skilled and Professional Employees and Construction Tradeworkers
				Sec. 201. Definition of supervisor.
				Title III—Adequate Labor Law Punishment and Penalties
				Sec. 301. Penalty enhancements.
				Title IV—First Contract Arbitration
				Sec. 401. Facilitating initial collective bargaining agreements.
				Title V—Shareholder Empowerment and Executive Responsibility
				Sec. 501. Shareholder votes on executive compensation.
				Sec. 502. CEO and chairman of the board of directors required to be different individuals.
				Sec. 503. Extension of certain requirements for directors and officers.
				Title VI—Prevention of Taxpayer Dollars Being Used for Labor Busting
				Sec. 601. Limitation on the allowability of costs.
			
		IEmployer Transparency
 101.Pay stub provision requirementSection 11 of the Fair Labor Standards Act of 1938 (29 U.S.C. 211) is amended by adding at the end the following new subsection:
				
 (e)Every employer subject to subsection (c) shall provide to each employee, in conjunction with each payment of compensation to that employee, a document itemizing—
 (1)the total hours worked during the pay period; (2)the total pay during the pay period;
 (3)the hourly rate of pay, or— (A)if the employee is paid a salary, the hourly equivalent rate of pay;
 (B)if the employee is paid a piece rate, the number of piece rate units earned, the applicable piece rate, and total amount paid in accordance with such piece rate; or
 (C)if the employee receives commissions or is paid on the basis of any other type of rate, the total amount paid in such commissions or in accordance with such rate;
 (4)the total amount and rate of any overtime pay or, in the case of an employee employed at piece rate, the piece rate paid for each such overtime hour;
 (5)the total amounts of earned, used, and available paid leave, and any expiration dates associated with such leave;
 (6)the source and amount of each deduction from total pay, including an indication of whether such deduction is taxable or non-taxable;
 (7)whether the employee is— (A)exempt from the minimum wage requirements under section 6(a);
 (B)exempt from the overtime requirements under section 7; and (C)if applicable, considered by the employer to be an executive, administrative, professional, or outside sales employee; and
 (8)such additional information relating to such compensation that the Secretary may require.. 102.EnforcementSection 16(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)(2)) is amended—
 (1)by striking (2) Any person and inserting (2)(A)  Any person; and (2)by adding at the end the following new subparagraph:
					
 (B)Any person who violates the provisions of section 11(e) of this Act shall be subject to a civil penalty of—
 (i)not more than $1,000 per day the document is not provided to the employee; or (ii)not more than $100 per day the person fails to provide a new document to the employee that—
 (I)contains any item or items described in paragraphs (1) through (8) of that subsection that was missing in the document as originally provided; or
 (II)corrects any such item or items that was incorrect as originally provided. . 103.Effective dateThe amendments made by this title shall take effect with respect to compensation paid after the date that is 1 year after the date of the enactment of this Act.
			IIThe Re-Empowerment of Skilled and Professional Employees and Construction Trade­work­ers
 201.Definition of supervisorSection 2(11) of the National Labor Relations Act (29 U.S.C. 152(11)) is amended— (1)by inserting and for a majority of the individual’s worktime after interest of the employer;
 (2)by striking assign,; and (3)by striking or responsibility to direct them,.
				IIIAdequate Labor Law Punishment and Penalties
			301.Penalty enhancements
				(a)National Labor Relations Act
 (1)BackpaySection 10(c) of the National Labor Relations Act (29 U.S.C. 160(c)) is amended by striking And provided further, and inserting Provided further, That if the Board finds that an employer has committed a violation of section 8(a) that results in the discharge of an employee or other serious economic loss to an employee, the Board shall award the employee back pay and an additional amount as liquidated damages equal to 2 times the amount of such back pay, without any reduction (including any reduction based on the employee’s interim earnings or failure to earn interim earnings): Provided further,.
 (2)Penalty for interfering with the National Labor Relations BoardSection 12 of the National Labor Relations Act (29 U.S.C. 162) is amended by striking all that follows shall be and inserting fined under title 18, United States Code, or imprisoned for not more than three years, or both..
 (b)Fair Labor Standards ActSection 16(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(a)) is amended— (1)by striking not more than six months and inserting not more than three years; and
 (2)by striking except for an offense and inserting except for an offense: that denies an employee more than $1,000 in minimum wages or overtime compensation, or both, in a 12-month period; that subjects such person to a civil penalty under subsection (e)(1)(A)(ii); or that is.
					(c)Occupational Safety and Health Act
					(1)Violation causing or significantly contributing to serious illness, serious injury, or death to
 employeeSection 17(e) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666(e)) is amended— (A)by striking willfully and inserting knowingly;
 (B)by striking caused death to and inserting causes or significantly contributes to the serious illness or serious injury (as those terms are defined in section 519(b)(6) of the Federal Food, Drug, and Cosmetic Act) or death, of;
 (C)by striking punished by a fine of not more than $10,000 or by imprisonment for not more than six months, or by both and inserting fined under title 18, United States Code, or imprisoned for not more than 10 years, or both; and
 (D)by striking such person, punishment shall be by a fine of not more than $20,000 or by imprisonment for not more than one year, or by both and inserting such employer, the employer shall be fined under title 18, United States Code, or imprisoned for not more than 20 years, or both.
 (2)Penalty for discharge or discrimination against employee for exercise of rightsSection 17 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666) is amended by adding at the end the following:
						
 (m)Penalties for discharge or discrimination against employee for exercise of rightsIn addition to any disposition under section 11(c), any employer who violates section 11(c)(1) shall be punished as follows:
 (1)First violationFor the first such violation, the employer shall be fined not more than $50,000. (2)Second or subsequent violationIf the employer commits such a violation after receiving a penalty under paragraph (1), the employer shall be fined not less than $20,000 and not more than $200,000.
 (3)Violation causing or significantly contributing to serious illness, serious injury, or deathParagraphs 1 and 2 notwithstanding, if such violation causes or significantly contributes to a serious illness or serious injury (as those terms are defined in section 519(b)(6) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i)) or death, the employer shall be fined under title 18, United States Code, or imprisoned for not more than 10 years, or both..
 (d)Migrant and Seasonal Agricultural Worker Protection ActSection 501 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1851) is amended—
 (1)in subsection (a) by striking not more than $1,000 or sentenced to prison for a term not to exceed one year, or both and inserting under title 18, United States Code, or imprisoned for not more than three years, or both; and (2)in subsection (b) by striking not more than $10,000 or sentenced to prison for a term not to exceed three years, or both and inserting under title 18, United States Code, or imprisoned for not more than six years, or both.
 (e)Federal Mine Safety and Health ActSection 110(d) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 820(d)) is amended to read as follows:
					
						(d)Criminal penalties
 (1)In generalWhoever, being an operator, knowingly— (A)violates a mandatory health or safety standard, or
 (B)violates or fails or refuses to comply with any order issued under section 104 or section 107, or any order incorporated in a final decision issued under this Act (except an order incorporated in a decision under subsection (a)(1) or section 105(c)),
								shall, upon conviction, be fined not more than $250,000, or imprisoned for not more than 1 year, or
			 both, except that if the operator commits the violation after having been
			 previously convicted of a violation under this paragraph and if, the
			 operator knows or has reason to know that such subsequent violation has
			 the potential to expose a miner to risk of serious injury, serious
			 illness, or death, the operator shall, upon conviction, be fined not more
 than $1,000,000, or imprisoned for not more than 5 years, or both.(2)Significant risk of serious injury, serious illness, or deathWhoever, being an operator, knowingly— (A)tampers with or disables a required safety device (except with express authorization from the Secretary),
 (B)violates a mandatory health or safety standard, or (C)violates or fails or refuses to comply with an order issued under section 104 or 107, or any order incorporated in a final decision issued under this Act (except an order incorporated in a decision under subsection (a)(1) or section 105(c)),
								and thereby recklessly exposes a miner to significant risk of serious injury, serious illness, or
			 death, shall, upon conviction, be fined not more than $1,000,000 or
			 imprisoned for not more than 5 years, or both, except that if the operator
			 commits the violation after having been previously convicted of a
			 violation under this paragraph, the operator shall, upon conviction, be
			 fined not more than $2,000,000, or imprisoned for not more than 10 years,
 or both.(3)Criminal penalties for retaliationWhoever knowingly— (A)with the intent to retaliate, interferes with the lawful employment or livelihood of a person, or the spouse, sibling, child, or parent of a person, because any of them provides information to an authorized representative of the Secretary, to a State or local mine safety or health officer or official, or to other law enforcement officer, in reasonable belief that the information is true and related to an apparent health or safety violation, or to an apparent unhealthful or unsafe condition, policy, or practice under this Act, or
 (B)interferes, or threatens to interfere, with the lawful employment or livelihood of a person, or the spouse, sibling, child, or parent of a person, with the intent to prevent any of them from so providing such information,
								shall be fined under title 18 or imprisoned for not more than 5 years, or both.. 
				IVFirst Contract Arbitration
 401.Facilitating initial collective bargaining agreementsSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end the following:
				
 (h)Whenever collective bargaining is for the purpose of establishing an initial agreement following certification or recognition, in lieu of subsection (d), the following shall apply:
 (1)Not later than 10 days after receiving a written request for collective bargaining from an individual or labor organization that has been newly organized or certified as a representative as described in section 9(a), or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.
 (2)If after the expiration of the 90-day period beginning on the date on which bargaining is commenced, or such additional period as the parties may agree upon, the parties have failed to reach an agreement, either party may notify the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation. Whenever such a request is received, it shall be the duty of the Service promptly to put itself in communication with the parties and to use its best efforts, by mediation and conciliation, to bring them to agreement.
 (3)If after the expiration of the 30-day period beginning on the date on which the request for mediation is made under paragraph (2), or such additional period as the parties may agree upon, the Service is not able to bring the parties to agreement by conciliation, the Service shall refer the dispute to an arbitration board established in accordance with such regulations as may be prescribed by the Service. The arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of 2 years, unless amended during such period by written consent of the parties..
			VShareholder Empowerment and Executive Responsibility
			501.Shareholder votes on executive compensation
 (a)Additional votes required if resolution on compensation not approved by shareholdersSection 14A(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78n–1(a)) is amended by adding at the end the following:
					
						(4)Additional votes required if resolution on compensation not approved by shareholders
 (A)In generalIf a resolution required by paragraph (1) or this subparagraph is not approved by vote of the shareholders, the issuer shall call a meeting of the shareholders at which there shall be, separately for each executive officer whose compensation was not approved in the earlier vote, a shareholder vote on a separate resolution to approve the compensation disclosed under subparagraph (B) with respect to such executive officer.
 (B)DisclosureThe proxy or consent or authorization for a meeting required by subparagraph (A) shall disclose— (i)pursuant to section 229.402 of title 17, Code of Federal Regulations, or any successor thereto, the compensation of each executive officer whose compensation will be subject to approval at such meeting; and
 (ii)in a clear and simple form in accordance with regulations to be promulgated by the Commission, any arrangements, whether or not written, that each such executive officer has with the issuer concerning the terms under which any type of compensation may be earned by or awarded to the executive officer, including in the future, unless such arrangements are disclosed under clause (i).
								(C)Timing of votes
 (i)Initial voteThe vote on the initial resolution required by subparagraph (A) with respect to an executive officer shall occur not later than the end of the third quarter of the same fiscal year of the issuer in which the vote on the resolution required by paragraph (1) occurs.
 (ii)Second voteIf the initial resolution required by subparagraph (A) with respect to an executive officer is not approved by the shareholders, the vote on the second resolution required by such subparagraph with respect to such executive officer shall occur not later than the date that is 90 days after the vote on the initial resolution required by such subparagraph with respect to such executive officer.
 (iii)Subsequent votesIf the second resolution required by subparagraph (A) with respect to an executive officer, or any subsequent resolution required by such subparagraph with respect to such executive officer, is not approved by the shareholders, the vote on the next resolution required by such subparagraph with respect to such executive officer shall occur not later than the date that is 90 days after the vote on the previous resolution required by such subparagraph with respect to such executive officer.
 (D)InapplicabilitySubparagraph (A) does not apply with respect to an individual who is no longer an executive officer of the issuer..
 (b)Binding effect of votes on frequencySection 14A(a)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78n–1(a)(2)) is amended by adding at the end the following: Such votes shall occur not less frequently than so determined..
 (c)Rules of constructionSection 14A(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78n–1(c)) is amended— (1)in paragraph (2), by striking the semicolon and inserting ; or;
 (2)in paragraph (3), by striking ; or and inserting a period; (3)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and moving the margins of such subparagraphs 2 ems to the right;
 (4)by striking Rule of construction.—The shareholder vote referred to in subsections (a) and (b) and inserting the following:  Rules of construction.—(1)In generalExcept for the shareholder vote required by paragraph (2) of subsection (a), and except for the requirement of paragraph (4) of such subsection for a shareholder vote on a subsequent resolution after failure of a previous resolution to be approved by the shareholders, a shareholder vote required by subsection (a) or (b); and
 (5)by striking (4) to restrict or limit and inserting the following:  (2)No effect on ability of shareholders to make proposalsA shareholder vote required by subsection (a) or (b) may not be construed to restrict or limit.
 (d)Effective dateThe amendments made by this section shall apply to an issuer— (1)with respect to an additional shareholder vote under paragraph (4) of section 14A(a) of the Securities Exchange Act of 1934, as added by subsection (a) of this section, beginning with the first shareholder vote under paragraph (1) of such section 14A(a) that occurs on or after the date that is 1 year after the date of the enactment of this Act; and
 (2)with respect to a shareholder vote under paragraph (2) of such section 14A(a), beginning with the first such vote that occurs on or after the date that is 1 year after the date of the enactment of this Act.
					502.CEO and chairman of the board of directors required to be different individuals
 (a)In generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after section 39 the following:
					
						40.CEO and chairman of the board of directors required to be different individuals
 (a)In generalExcept as provided in subsection (b), an issuer that is required to prepare a proxy statement under section 14(a) may not have the same individual simultaneously serving in the position of chief executive officer (or any equivalent position) of such issuer and chairman of the board of directors (or any equivalent position) of such issuer, and an individual may not simultaneously serve in both such positions.
 (b)Treatment of small capitalization companiesSubsection (a) shall not apply in the case of a small capitalization company (as defined by the Commission by regulation) if, by shareholder vote, the shareholders elect for such subsection not to apply..
 (b)Conforming amendmentThe Securities Exchange Act of 1934 is further amended by striking section 14B. (c)Effective dateThe amendments made by this section shall apply beginning on the date that is 2 years after the date of the enactment of this Act.
				503.Extension of certain requirements for directors and officers
 (a)In generalSection 16 of the Securities Exchange Act of 1934 (15 U.S.C. 78p) is amended by adding at the end the following:
					
						(h)Persons ceasing To be directors or officers
 (1)Continued applicability of requirementsDuring the period beginning on the date on which a person ceases to be a director or officer described in subsection (a)(1) with respect to an issuer and ending on the date that is 1 year thereafter, such person shall continue to be subject to this section (except as provided in paragraph (2)) in the same manner and to the same extent as if such person had not so ceased.
 (2)Prohibition on selling more than 25 percent of stock of issuerIf a person ceases to be a director or officer described in subsection (a)(1) with respect to an issuer, such person may not, during the period that begins on the first day of the last full fiscal quarter of the issuer in which such person is such a director or officer and ends on the date that is 1 year after the date on which such person so ceases, sell more than 25 percent of the equity securities of such issuer (other than an exempted security) that such person owns on the first day of such period..
 (b)Conforming amendmentSection 16(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78p(d)) is amended by striking subsection (c) and inserting subsections (c) and (h)(2). (c)Effective dateThe amendments made by this section shall apply to a person who ceases to be a director or officer described in section 16(a)(1) of the Securities Exchange Act of 1934 after the date that is 1 year after the date of the enactment of this Act.
				VIPrevention of Taxpayer Dollars Being Used for Labor Busting
			601.Limitation on the allowability of costs
 (a)AmendmentChapter 43 of division C of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:
					
						4311.Limitation on the allowability of costs
 (a)In generalCosts incurred by a contractor relating to any covered activity are not allowable as reimbursable costs under a contract entered into by an executive agency. Such unallowable costs shall be excluded from any billing, claim, proposal, or disbursement applicable to any such contract.
 (b)Covered activitiesFor purposes of subsection (a), a covered activity, with respect to a contract entered into by an executive agency, includes any activity undertaken to persuade employees of the contractor to exercise or not to exercise, or concerning the manner of exercising, rights to organize and bargain collectively through representatives of the employees’ own choosing, and includes the following:
 (1)Preparing and distributing materials. (2)Hiring or consulting legal counsel or consultants.
 (3)Holding meetings (including paying the salaries of the attendees at meetings held for this purpose).
 (4)Planning or conducting activities by managers, supervisors, or union representatives during work hours.
 (c)ExceptionThe costs described in subsection (a) do not include costs of maintaining satisfactory relations between the contractor and its employees, including costs of labor-management committees, employee publications (other than those undertaken to persuade employees to exercise or not to exercise, or concerning the manner of exercising, the right to organize and bargain collectively), and other related activities..
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 43 of division C of subtitle I of title 41, United States Code, is amended by adding after the item relating to section 4310 the following new item:
					
						
							4311. Limitation on the allowability of costs..
 (c)Existing FAR applicationSection 31.205–21 of title 48, Code of Federal Regulations (relating to labor relations costs), shall be considered to implement the provisions of section 4311 of title 41, United States Code, as added by subsection (a), and may be revised as necessary.
				